IN THE SUPREME COURT OF THE STATE OF NEVADA


                KIMBERLY WHITE,                                             No. 85312
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT                                 tuu             r
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                     SEP .3.             20i2
                CLARK; AND THE HONORABLE
                                                                                                      ...NH
                VINCENT OCHOA, DISTRICT JUDGE,                         .7..LER)5.1;   )1,,F.V•   ;• • :
                Respondents.                                          12Y
                                                                                       *."




                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                            This original, pro se, emergency petition for a writ of mandamus
                challenges multiple interim district court orders in a custody action.
                            The petition does not comply with several statutory and court
                rule requirements, such that it appears not all of the parties were provided
                proper notice and this court is unable to fully understand the matters set
                forth in the petition. NRAP 21 governs writ petitions filed in this court and
                requires petitioners to (a) name in the petition's caption and serve the
                respondent judge and all real parties in interest, and also to serve any other
                parties to the district court action, NRAP 21(a)(1) & (2); (b) comply with the
                content requirements of NRAP 21(a)(3); (c) include with the petition
                necessary documentation supporting the request for relief, NRAP 21(a)(4)
                (petitioner must provide all documents essential to understanding the
                matters set forth in the petition); (d) verify the petition by affidavit or
                declaration of the petitioner, NRAP 21(a)(5); see NRS 34.170; (e) include a
                certificate of compliance with NRAP 21(d)'s page/word count limit, NRAP
                21(e); and (f) for emergency petitions, comply with NRAP 27(e)'s certificate
                requirements. NRAP 21(a)(6).
SUPREME COURT
      OF
     NEVADA

III! 147,1
                                                                                                 30c1S
             Here, petitioner, the paternal grandmother of the children
subject to the custody proceeding, failed to name the children's parents, who
are parties below, as real parties in interest and to serve them with the
petition.    Additionally, although the petition discusses and challenges

several orders and rulings issued by the district court in the underlying
custody matter, no copies of those orders were submitted in any appendix
to the petition, nor was any transcript, copy of court minutes, or other
documentation provided.' Finally, petitioner failed to sign the petition and
to include an affidavit or declaration verifying the petition, an NRAP 27(e)
certificate, and a certificate of compliance. In light of these defects, we are
unable to consider this petition, and without prejudice to petitioner's ability
to file a petition that complies with court rules and relevant statutes in the
future, we
              ORDER the petition DENIED.




                         Parraguirre


                                                  .444c..x
Hardesty                                    Stiglich

cc:   Hon. Vincent Ochoa, District Judge
      Kimberly White
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk

      'Petitioner did provide four photos of the children as exhibits. It is
unclear whether those photos are part of the record below. In light of this
order, we direct the clerk of this court to return, unfiled, the photos
provisionally received on September 12, 2022.


                                       2